Citation Nr: 1411832	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.  He died in July 2009.  The appellant is advancing her claims as the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in January 2010, a statement of the case was issued in August 2011, and a substantive appeal was received in August 2011.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran was not evaluated as totally disabled from service-connected disabilities for 10 continuous years immediately preceding death; was not rated totally disabled continuously after his discharge from service for a period of not less than 5 years immediately preceding death and was not a former prisoner of war who died after September 30, 1999 with an underlying disability that was continuously rated totally disabling for a period of not less than one year immediately preceding death.



CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the appellant and what part VA will attempt to obtain for the appellant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An August 2009 letter prior to a rating decision the same month explained the information necessary to prove entitlement to the benefits sought, the types of evidence VA would assist her in obtaining, and her responsibility to identify relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini have been satisfied.  The appellant has received all essential notice, has had ample opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  While the Board has found that a May 2011 VA medical opinion is inadequate for rating purposes, such relates solely to the issue being remanded, and therefore immaterial to a discussion of the VCAA in the instant matter.  The appellant has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).
VA has provided the appellant with the opportunity to submit evidence and argument in support of his claims.  She has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Laws and Regulations

DIC may be awarded to a surviving spouse upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If the veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disability(ies) must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.  Benefits are also payable if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated as totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

The Board notes that, at his death in July 2009, the Veteran was service-connected for posttraumatic stress disorder (PTSD), a neck scar, a gunshot wound on the neck, loss of masticatory function, left elbow arthritis, a left elbow wound, and an appendectomy scar.  While the combined rating of these disabilities never reached 100 percent, the RO issued a January 2007 decision which granted a claim for individual unemployability, effective December 5, 2006.  Notably, the appellant does not contend that the Veteran was in receipt of a total disability rating for a period of 10 years, or for a period of five years from his discharge from service in November 1945.  Moreover, while the Veteran did die after September 30, 1999, she does not contend that he was a prisoner of war.

In this case, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met, as the Veteran had no service-connected disabilities rated as 100 percent for the 10 years prior to his death, was not continuously rated as totally disabled for five years after service and leading up to his death, and was not a prisoner of war.  Accordingly, the appellant's claim must be denied.  38 U.S.C.A. § 1318.


ORDER

The appeal is denied as to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.


REMAND

A May 2011 VA medical opinion indicated that the Veteran's immediate cause of death was not related to his service connected PTSD, relying on the lack of medical evidence or research suggesting PTSD is directly linked to or could cause radiation pneumonitis or lung cancer.  It also explained that PTSD cannot cause respiratory failure.  However, the opinion only addresses whether PTSD could directly cause lung cancer, or radiation pneumonitis.  It therefore does not adequately address whether PTSD contributed substantially or materially to death, or aided or lent assistance to the production of death.  In so finding, the Board notes that, in addition to limiting the scope of inquiry to direct causation, the examiner fails to address whether PTSD could have contributed to pulmonary fibrosis or coronary artery disease, which are noted as contributing factors by VA and also as diseases in a chain of causation leading to the Veteran's death by the coroner.  As such, a clarifying medical opinion is required.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the same examiner who authored the May 2011 medical opinion.  The examiner is requested to review the record and determine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's PTSD was a contributory cause of his death.  Please discuss whether PTSD could have substantially or materially contributed to death, or aided or lent assistance to the production of death.  Specifically, indicate whether PTSD could have caused or aggravated the principal causes of death noted in his death certificate (lung cancer, radiation pneumonitis, coronary artery disease, and pulmonary fibrosis), and whether such could result in debilitating effects and general impairment of health to render him less capable of resisting the effects of the above-mentioned diseases leading to his death.  Please also discuss whether PTSD was of such severity as to have a material influence in accelerating the Veteran's death.

If the May 2011 VA examiner is not available, the claims file must be made available to an appropriate VA medical examiner for review and responses to the above questions.  A complete rationale must be provided for all opinions sought.

2.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


